DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding the double patenting rejections, applicant filed a terminal disclaimer. The double patenting rejections have been withdrawn. 

Applicant's arguments filed on 06/18/2021 have been fully considered but they are not persuasive.

Regarding the rejection to claim 1, applicant alleged that the cited references fail to teach a limitation:
“determining a Post Downmix Gain {PDG) to compensate for a difference between the extracted downmix signal and a post downmix signal supplied from a source that is external to a multi-object audio encoding apparatus” (Emphasis in the Remarks).
Therefore, Hellmuth fails to disclose or suggest the term "PDG" which is information to compensate for a difference between the extracted downmix signal and a post downmix signal supplied from a source” (Emphasis in the Remarks). 

First, the examiner notes there is no requirement that a cited reference must use the same term to meet a claim limitation.  The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  

Secondly, the argued acronym “PDG” (“Post Downmix Gain”) is a gain factor. The following phrase after PDG “to compensate for a difference between ….” is an intended (or desired) result. The cited reference only needs to have a capability to obtain the intended result.   

Hellmuth discloses various gains including a downmix gain ([0034], [0042-0044], downmix gain DMG). When applying the downmix gain, the difference between an obtained downmix signal and a desired downmix signal is reduced (i.e., claimed “compensate for a difference”). Hellmuth meets the scope of broadly recited limitation. The argument just present a general allegation and is not persuasive. 
downmixing channel Lc and Rc which is externally supplied. But, both Le and Re are apparently different from the PDG, … So, the downmixing channel Le and Re is distinguish from the PDG recited in claim 1 of the present application ”

In the Remarks, applicant argued that an externally presented Lc / Rc is not PDG. However, the examiner cites Herre to address the limitation “suppled from a source that is external to …”. The examiner never interprets an external downmix signal Lc/Rc as a gain factor as alleged in the applicant’s Remarks (alleged in the Remarks: “Lc / Rc is not PDG”). The argument does not correspond to the rejection in the previous office action. The argument is not persuasive.  
 
	Claim Rejections - 35 USC § 103
Claims 1-6, 8-14, 16, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellmuth et al. (US PG Pub. 2009/0125314, Applicant submitted IDS, hereinafter referred to as Hellmuth) in view of Herre et al. (US PG Pub. 2005/0157883, Applicant submitted IDS, hereinafter referred to as Herre).

Regarding claim 1, Hellmuth discloses a multi-object audio encoding method performed by one or more processor (Abstract, Fig. 1, spatial audio object coding (SAOC) system, including encoding method and decoding method), comprising: 
[0035], [0083], [0097], downmix multi audio objects to generate / encode downmixed signals (LDMX, RDMX)); 
determining a Post Downmix Gain (PDG) ([0042], determining gain factors Di such as D1, D2, for each audio object)
generating an object bitstream including the PDG and the object information ([0034], [0101], [0109], transmitting SAOC parameters including the gain factors in an encoded bitstream).

Hellmuth discloses spatial audio object encoding (SAOC) system for encoding and decoding multiple audio objects (Fig. 1). Hellmuth further discloses considering level difference between audio objects and compensation the difference of audio objects during the downmixing procedure ([000-00431]).  Hellmuth does not discloses a post downmix signal supplied from a source that is external to a multi-object audio encoding apparatus. 

In the same field endeavor, Herre discloses a post downmix signal supplied from a source that is external to a multi-object audio encoding apparatus (Herre, Fig. 1A, [0092], “externally supplied” Lc / Rc). Herre also discloses scale factors are included in bitstream (Herre, [0028]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Hellmuth’s teaching with Herre’s teaching to provide 

Regarding claims 9 and 17, Hellmuth discloses a multi-object audio decoding method / device, (Abstract, Fig. 1, spatial audio object coding (SAOC) system, including decoding method / device), performed by one or more processor,  comprising:
extracting a Post Downmix Gain (PDG) and object information from an object bitstream ([0053-0054], [0085-0087], decoding audio object parameters and side information including gain factors);
 decoding a downmix signal extracted from the object bitstream and generating an object signal ([0036], [0093], decoding downmixed signal from bitstream and upmixing to extract audio objects);
 compensating a difference between the decoded downmix signals ([0193-0194], compensation energy difference based on a matrix calculated using “object level differences” or OLD); 
generating the multi-object audio based on the compensated decoded downmix signal and the object information ([0053-0057], [0084-0088], generating multi-object audio based on decoded parameters, upmixing audio objects and side information). 

Fig. 1). Hellmuth further discloses consider object level differences “OLD” between audio object and compensation the difference during a downmixing procedure ([000-00431]).  Hellmuth does not discloses a post downmix signal supplied from a source that is external to a multi-object audio encoding apparatus. 

In the same field endeavor, Herre discloses a post downmix signal supplied from a source that is external to a multi-object audio encoding apparatus (Herre, Fig. 1A, [0092], “externally supplied” Lc / Rc). Herre also discloses scale factors are included in bitstream (Herre, [0028]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Hellmuth’s teaching with Herre’s teaching to provide a post downmix signal and include gain for a post downmix signal. One having ordinary skill in the art would have been motivated to make such a modification to obtain the best possible stereo representation of original multi-channel audio signal (Herre, [0092]). 

Regarding claims 2, 3, 10 and 11, Hellmuth in view of Herre further discloses he difference is compensated by applying a mixing matrix generated based on the PDG, the mixing matrix is determined based on either mono downmix or stereo downmix (Hellmuth, [0046], gain factors D1, D2 is a matrix).

Hellmuth, [0047], DMG and DCLD indicating a mixing amount of the input object signals).

Regarding claims 5 and 13, Hellmuth in view of Herre further discloses generating a residual signal corresponding to the difference between the downmix signal and the post downmix signal, wherein the object bitstream includes the residual signal (Hellmuth, Fig. 4, #62,  #92, [0059-0063], generating a residual signal and include the residual signal in the bitstream). 

Regarding claims 6 and 14, Hellmuth in view of Herre further discloses the residual signal is generated with respect to a frequency band that affects a sound quality of the input object signals (Hellmuth, [0062], [0095],  bsResidualBands; [0117-0118], low 12 or 24 QMF bands with residual encoding).

Regarding claims 8, 16 and 19, Hellmuth in view of Herre further discloses the difference between the extracted downmix signal and the post downmix signal is compensated based on the PDG (Hellmuth, [0042-0045], downmix gain(DMG) and channel level difference (DCLD) are used for compensating difference. DMG/DCLD are obtained using gain factors D1 and D2).


Allowable Subject Matter
Claims 7, 15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant also need to file a terminal disclaimer to overcome the obvious type double patenting rejection set forth in this office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659